SECOND DIVISION
                                BARNES, P. J.,
                            RICKMAN and SELF, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 27, 2017

In the Court of Appeals of Georgia
 A16A0582. SCHUMACHER et al. v. CITY OF ROSWELL et al.

      BARNES, Presiding Judge.

      Erich Shumacher and Mike Nyden are property owners in the City of Roswell

who brought this lawsuit challenging the City’s adoption of a new zoning ordinance

called the Unified Development Code (the “Code”) on procedural due process and

other grounds. The trial court granted the City’s motion for judgment on the pleadings

and dismissed all of the plaintiffs’ claims. The plaintiffs filed a direct appeal

challenging only the dismissal of their procedural due process claims, and after the

appeal was transferred to this Court from the Supreme Court of Georgia, we

dismissed the appeal for lack of jurisdiction on the ground that the lawsuit was a

“zoning case” requiring an application for discretionary appeal. See Schumacher v.

City of Roswell, 337 Ga. App. 268, 268-273 (787 SE2d 254) (2016). The Supreme

Court granted certiorari and reversed our decision to dismiss the appeal, holding that

“a stand-alone lawsuit challenging an ordinance as facially invalid – unconnected to
any individualized determination about a particular property – is not a ‘zoning case’

. . . and does not require an application under OCGA § 5-6-35.” Schumacher v. City

of Roswell, 301 Ga. 635, 635 (803 SE2d 66) (2017). Accordingly, we vacate our

previous opinion dismissing the appeal and adopt the Supreme Court’s opinion as our

own.

       We now address the substantive legal question raised by the parties: whether

the trial court erred in dismissing the plaintiffs’ procedural due process claims based

on the adequate state remedy doctrine. For the reasons discussed more fully below,

we conclude that the trial court committed no error because Georgia’s Zoning

Procedures Law, OCGA § 36-66-1 et seq. (the “ZPL”), provided the plaintiffs with

an adequate state remedy for alleged procedural irregularities committed by the City

in the adoption of the Code.1 Therefore, we affirm.

       The factual history of this case was summarized by our Supreme Court:


       1
         We note that the definition of “zoning decision” under the ZPL is broader
than the definition of that term for purposes of appellate jurisdiction. Compare OCGA
§ 36-66-3 (4) (A) (defining “zoning decision” under the ZPL to include a “final
legislative action by a local government which results in . . . [t]he adoption of a
zoning ordinance”), with Schumacher, 301 Ga. at 639 (2) (“zoning decision” for
purposes of determining appellate jurisdictional under OCGA § 5-6-35 (a) (1) refers
to “cases involving individualized determinations by an ‘administrative agency’ as
to the zoning or permitted use of particular parcels of land”) (punctuation omitted).

                                          2
            As alleged in their amended complaint, [the plaintiffs] are citizens
      and taxpayers of the City . . . and own residential property there. In
      February 2014, after conducting two public meetings, the Council of the
      City of Roswell (“City Council”) approved a new zoning ordinance –
      the Code – and a new zoning map. The Code substantially replaced the
      City’s existing zoning ordinance.


            As detailed in meeting minutes attached as an exhibit to the
      answer to the amended complaint, Plaintiff Schumacher had attended
      and participated in the first public meeting, voicing his concerns about
      the proposed Code. In particular, he expressed his concerns about
      density and the public’s ability to understand the proposal. At the second
      public meeting, a letter from Schumacher’s counsel was read into the
      record. The letter argued that the City had not complied with state
      statutory procedures for adoption of a new zoning code. Among other
      things, the letter argued that the City had violated the law by
      inaccurately telling the public that the proposal would not change
      existing property rights. In neither meeting did Schumacher or his
      counsel address any issue with the zoning of any particular parcel of
      property.


Schumaker, 301 Ga. at 635-636.

      After the City Council adopted the Code and a new zoning map, the plaintiffs

sued the City, challenging the manner in which the City Council had approved the




                                          3
UDC and map.2 The plaintiffs’ complaint, as later amended, alleged, among other

things, that the adoption of the Code violated the ZPL and the plaintiffs’ procedural

due process rights under the United States and Georgia Constitutions. The complaint

further alleged that the Code adversely affected each plaintiff’s property and sought

a declaratory judgment that the Code was void and unenforceable as illegally enacted,

an injunction prohibiting its enforcement, and attorney fees and costs.

      The City answered, denying the plaintiffs’ allegations. The City attached and

incorporated by reference to its answer certified copies of the Code, the new zoning

map, and the minutes of the two City Council meetings in which the Code and map

were discussed and approved. Additionally, the City filed a motion for judgment on

the pleadings in which it sought the dismissal of all of the plaintiffs’ claims. The

plaintiffs opposed the City’s motion and filed a motion for interlocutory injunction

to prohibit enforcement of the Code during the litigation.

      After conducting a hearing, the trial court entered an order granting the City’s

motion for judgment on the pleadings on all of the plaintiffs’ claims and denying the

plaintiffs motion for an interlocutory injunction as moot. The trial court dismissed the

      2
        A third plaintiff named in the complaint has not filed an appearance in this
appeal. The original complaint named additional defendants, but they were later
dropped as parties in the plaintiffs’ amended complaint.

                                           4
plaintiffs’ procedural due process claims on the ground that the ZPL provided the

plaintiffs an adequate state remedy for any alleged failure by the City Council to

provide them with sufficient notice and an opportunity to be heard before enacting

the Code. The trial court dismissed the plaintiffs’ ZPL claim on the ground that, based

on the pleadings before the court (including the complaint, answer, and exhibits

attached to the answer), the City had complied with the notice and public hearing

requirements imposed by the ZPL in adopting the Code.

      The plaintiffs contend on appeal that the trial court erred in entering judgment

on the pleadings on their procedural due process claims.

      On appeal from a grant of judgment on the pleadings, we conduct a de
      novo review of the trial court’s order to determine whether the
      undisputed facts appearing from the pleadings entitle the movant to
      judgment as a matter of law. The grant of a motion for judgment on the
      pleadings under OCGA § 9-11-12 (c) is proper only where there is a
      complete failure to state a cause of action or defense. For purposes of
      the motion, all well-pleaded material allegations by the nonmovant are
      taken as true, and all denials by the movant are taken as false. But the
      trial court need not adopt a party’s legal conclusions based on these
      facts. . . . Moreover, in considering a motion for judgment on the
      pleadings, a trial court may consider exhibits attached to and
      incorporated into the pleadings, including exhibits attached to the
      complaint or the answer.


                                          5
(Citations and punctuation omitted.) Caldwell v. Church, 341 Ga. App. 852, 855-856

(2), 857 (2) (a) (802 SE2d 835) (2017). Guided by this standard of review, we

conclude that the trial court committed no error in dismissing the plaintiffs’

procedural due process claims because Georgia’s Zoning Procedures Law provided

the plaintiffs with an adequate state remedy to cure alleged procedural irregularities

in the City’s adoption of the Code.

      “Both the Georgia and Federal Constitutions prohibit the state from depriving

any person of life, liberty, or property, without due process of law.” (Citation and

punctuation omitted.) Atlanta City School Dist. v. Dowling, 266 Ga. 217, 218 (466

SE2d 588) (1996). See U. S. Const. Amend. 14; Ga. Const. of 1983, Art. I, Sec. I, Par.

I. “Due process of law as guaranteed by the Federal and State Constitutions includes

notice and hearing as a matter of right where one’s property rights are involved.”

Dansby v. Dansby, 222 Ga. 118, 120 (1) (149 SE2d 252) (1966). See Sikes v. Pierce,

212 Ga. 567, 568 (2) (94 SE2d 427) (1956) (“It is a prerequisite to the validity of a

municipal ordinance that notice be given and an opportunity for a hearing be

accorded to any one who has an interest or property right in the property which may

be affected by the zoning regulation.”) (citations and punctuation omitted). Personal

notice to property owners is not required when a municipality adopts a new

                                          6
comprehensive zoning plan; rather, notice by publication satisfies due process. See

Turner v. City of Atlanta, 257 Ga. 306, 306 (1) (357 SE2d 802) (1987); Wilson v. City

of Snellville, 256 Ga. 734, 735 (1) (352 SE2d 759) (1987); Willingham v. White, 229
Ga. 75, 77 (189 SE2d 442) (1972).

      Furthermore, even if municipal officials initially fail to follow proper

procedures in adopting a zoning ordinance, that does not end the constitutional

inquiry in light of the adequate state remedy doctrine.

      Unlike a substantive due process claim, a constitutional violation of
      procedural due process is not complete unless and until the [s]tate fails
      to provide due process. . . . In other words, the state may cure a
      procedural deprivation by providing a later procedural remedy; only
      when the state refuses to provide a process sufficient to remedy the
      procedural deprivation does a constitutional violation [become]
      actionable[.]


(Citations, footnotes, and punctuation omitted.) Dowling, 266 Ga. at 218. See

Gregory v. Sexual Offender Registration Review Bd., 298 Ga. 675, 690 (3) (784 SE2d

392) (2016); Jones v. Chatham County, 223 Ga. App. 455, 457 (3) (477 SE2d 889)

(1996). See also Pryor Organization v. Stewart, 274 Ga. 487, 491 (3) (554 SE2d 132)

(2001) (“An initial procedural violation can be cured by a subsequent procedural

remedy.”). “It is the state’s failure to provide adequate procedures to remedy the

                                         7
otherwise procedurally flawed deprivation of a protected interest that gives rise to a

federal procedural due process claim.” (Citation and punctuation omitted.) Boatright

v. Glynn County School Dist., 315 Ga. App. 468, 470 (1) (726 SE2d 591) (2012). The

adequate state remedy doctrine applies equally to procedural due process claims

under the Georgia Constitution. See Joiner v. Glenn, 288 Ga. 208, 209-210 (702

SE2d 194) (2010); Camden County v. Haddock, 271 Ga. 664, 665 (1) (523 SE2d 291)

(1999). And under both constitutions, “[t]he focus of the procedural due process

analysis is whether the state makes adequate procedures available – not whether the

plaintiff takes advantage of those procedures and achieves a successful outcome.”

(Citation and punctuation omitted.) Haddock, 271 Ga. at 665 (1). See Jones, 223 Ga.

App. at 457-458 (3).

      Applying these principles, we conclude that Georgia’s Zoning Procedures Law

provided the plaintiffs with an adequate state remedy for alleged procedural

irregularities in the City’s adoption of the Code. The General Assembly’s stated

purpose for enacting the ZPL was “to assure that due process is afforded to the

general public when local governments regulate the uses of property through the

exercise of the zoning power.” OCGA § 33-66-2. See City of Roswell v. Outdoor

Systems, 274 Ga. 130, 131 (2) (549 SE2d 90) (2001). To that end, the ZPL

                                          8
      sets forth the requirements for a local government’s enactment of a valid
      zoning ordinance. Prior to the adoption of a zoning ordinance the local
      government must provide a public hearing on the proposed ordinance
      and must advertise in a newspaper of general circulation the time, place,
      and purpose of the meeting.


Mid-Ga. Environmental Mgmt. Group v. Meriwether County, 277 Ga. 670, 673 (3)

(594 SE2d 344) (2004). See OCGA § 36-66-4 (a).3 If the local government fails to

comply with the notice and hearing requirements imposed by the ZPL, an affected

property owner can petition a court to have the zoning decision declared invalid. See

Tilley Properties v. Bartow County, 261 Ga. 153, 154 (1) (401 SE2d 527) (1991);

McClure v. Davidson, 258 Ga. 706, 710 (3) (373 SE2d 617) (1988). Thus, the ZPL

provides a property owner adversely affected by the adoption of a zoning ordinance


      3
         OCGA § 36-66-4 (a) provides:
       A local government taking action resulting in a zoning decision shall
       provide for a hearing on the proposed action. At least 15 but not more
       than 45 days prior to the date of the hearing, the local government shall
       cause to be published within a newspaper of general circulation within
       the territorial boundaries of the local government a notice of the hearing.
       The notice shall state the time, place, and purpose of the hearing.
“Local government” is defined as “any county or municipality which exercises zoning
power within its territorial boundaries.” OCGA § 36-66-3 (1). A “zoning decision”
is defined as a “final legislative action by a local government” that results in, among
other things, “[t]he adoption of a zoning ordinance.” OCGA § 36-66-3 (4) (A). See
Outdoor Systems, 274 Ga. at 131 (2) .

                                          9
with an adequate procedure to remedy the otherwise procedurally flawed deprivation

of his or her property interests.

      The plaintiffs argue, however, that the ZPL does not provide an adequate state

remedy and cannot serve as a substitute for due process because it requires “mere

notice of a hearing” and does not require local governments to provide property

owners with a “meaningful opportunity to be heard.” See Edwards v. Lewis, 280 Ga.
441, 441 (629 SE2d 248) (2006) (the “essence of due process is a meaningful

opportunity to be heard”) (citation omitted). We are unpersuaded.

      As previously noted, the ZPL requires that a local government conduct a public

hearing on a proposed zoning ordinance before its adoption. See OCGA § 36-66-4

(a); Mid-Ga. Environmental Mgmt. Group, 277 Ga. at 673 (3); Tilley Properties, 261
Ga. at 153-154 (1). Furthermore, the ZPL provides that

      [l]ocal governments shall adopt policies and procedures which govern
      calling and conducting [zoning] hearings . . . , and printed copies of such
      policies and procedures shall be available for distribution to the general
      public. Such policies and procedures shall specify a minimum time
      period at hearings on proposed zoning decisions for presentation of data,
      evidence, and opinion by proponents of each zoning decision and an
      equal minimum time period for presentation by opponents of each
      proposed zoning decision, such minimum time period to be no less than
      ten minutes per side.

                                          10
OCGA § 36-66-5 (a). See Tilley Properties, 261 Ga. at 154 (1). And, if the local

government fails to conduct a public hearing in accordance with the ZPL before

passing a zoning ordinance, aggrieved property owners may sue to have the ordinance

declared invalid on that basis. See id. at 153-154 (1). Hence, contrary to the plaintiffs’

argument, the ZPL requires local governments to provide property owners with a

meaningful opportunity to be heard before enacting a zoning ordinance, not simply

mere notice of a hearing.

      For these combined reasons, the ZPL provided the plaintiffs with an adequate

state remedy to the extent that the City deprived them of proper notice and hearing

in adopting the Code, and, therefore, the plaintiffs cannot succeed on their procedural

due process claims as a matter of law.4 Consequently, the trial court did not err in

granting the City’s motion for judgment on the pleadings on the plaintiffs’ procedural

due process claims under the United States and Georgia Constitutions.

      Judgment affirmed. Rickman and Self, JJ., concur.

      4
        The trial court also granted the City’s motion for judgment on the pleadings
on the plaintiffs’ ZPL claim, but the plaintiffs do not challenge that ruling on appeal
and in fact concede in their brief that “the ZPL was followed” by the City. Moreover,
as noted above, the adequate state remedy analysis is centered on whether the state
made available adequate procedures, not on whether the plaintiffs ultimately achieved
a successful result based on those procedures. See Haddock, 271 Ga. at 665 (1);
Jones, 223 Ga. App. at 457-458 (3).

                                           11